ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The election by Applicant of claim Group I as set forth by Office Action mailed on June 16, 2021, is acknowledged. 
Allowable Subject Matter
Claims 69-80, 83, 84, and 87 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., reading the broadcast channel of the target cell to obtain the paging channel information of the target cell may include decoding an SI3 message of the target cell, entering idle mode on the target cell upon decoding the SI3 message of the target cell without decoding other system information blocks on the broadcast channel of the target cell and entering idle mode on the target cell upon decoding the SI3 message of the target cell without decoding other broadcast channel information from the target cell may include avoiding a page reorganization mode (Kotreka et al., US 20150201355 A1: paragraph [0007]); as well as prioritizing the receipt of a paging signal (PDSCH) over the receipt of an M-SIB (PDSCH) of a MTC terminal is in the RRC -idle mode and receiving a notification of change without system information (Takeda et al., US 10609756 B2: column 6 lines 22-27).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claim 69, 83, and 87, particularly, determine by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device; and send the signaling, comprising the at least one parameter, toward the network device, and send, toward the network device, signaling comprising an idle mode value tag, wherein the idle mode value tag is configured to be used to keep track of a change in idle mode mobility related parameters among the cells which have a same idle mode configuration. Therefore the claim(s) is/are believed to be allowable.
Claims 70-80 and are also believed to be allowable by virtue of its/their dependence from claims 69 and 83, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., notification of modification of system information in a wireless communication system.
US 9008655 B2		US 10091762 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 6, 2021